Citation Nr: 1114059	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the claims on appeal.

The Veteran's claim was remanded by the Board for additional development in October 2009.  The requested development having been completed the matter has been returned to the Board for adjudication.

Based on statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), and for reasons discussed in greater detail below, the Veteran's claim for service connection for PTSD has been recharacterized as noted above.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of anxiety and depressive disorders not otherwise specified as a result of his military service. 


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his anxiety and depressive disorders not otherwise specified were incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In light of the favorable decision herein as to entitlement to service connection for an acquired psychiatric disorder, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, PTSD, anxiety disorder not otherwise specified, and depressive disorder not otherwise specified are not classified as psychoses, and service connection for an acquired psychiatric disorder for these disorders may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg.  41092 (July 15, 2010).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997). 

The Veteran contends he has PTSD as the result of his active duty service.  Specifically, the Veteran reports that in March or April 1973 a close friend and fellow service member was shot and killed by another service member.  The Veteran claims the event affected him very deeply.  In addition, the Veteran claims that he experienced significant stress and anxiety due to his station on the Korean Demilitarized Zone (DMZ).  Finally, the Veteran has reported additional stressors, including seeing how service and injury in Vietnam affected his brother prior to his own deployment to Korea.    

As an initial matter, the Board observes that the claim was remanded by the Board in October 2009, in part, to afford the RO/AMC an additional opportunity to confirm the Veteran's alleged stressors.  In that regard, the RO/AMC made extensive efforts to verify the specific in-service stressors claimed by the Veteran, including requesting verification from the Defense Personnel Records Information Retrieval System (DPRIS) and the United States Crime Records Center (USACIDC).  Neither the DPRIS nor the USACIDC was able to confirm the claimed shooting incident.  A request to the Joint Services Records Research Center (JSRRC) could not be completed because the stressor information provided by the Veteran was determined by JSRRC as insufficiently specific.  Thus, the Veteran's stressor regarding the shooting of a service member by another service member in March or April 1973 remains unconfirmed.

The Board notes that the claims file also contains VA medical records reflecting treatment for psychiatric problems, including multiple diagnoses.  The Veteran had a positive PTSD screen in June 2005.  In February 2009, he was diagnosed with dysthymic disorder and anxiety disorder not otherwise specified.  The Veteran also had several diagnoses of PTSD.  A June 2009 letter from a VA social worker noted that the Veteran was receiving treatment for PTSD with increasingly severe symptoms.

In addition, private treatment records also include diagnoses of PTSD and other psychiatric problems.  November and December 2001 private treatment records indicate treatment for panic attacks and panic disorder, without a discussion of etiology.  A June 2004 treatment record indicated psychiatric problems following his service along the DMZ, including specific discussion of the reported shooting, discussed above.  Based on the Veteran's reported history and current psychiatric condition, the treatment provider diagnosed PTSD and major depressive disorder, recurrent without psychotic features.  The Veteran received ongoing treatment thereafter.  An October 2006 letter from a treating licensed practicing clinical counselor, and co-signed by a psychiatrist, noted ongoing treatment for PTSD due to the Veteran's service along the DMZ.  The letter also noted, "[the Veteran] has been anxious for many years and his symptoms of anxiety are a direct result of his striving to adjust to his military/DMZ time experiences."  The letter stated that the Veteran's current symptoms were severe depression and extreme anxiety and concluded that he currently suffered from "severe depression and anxiety."

In July 2009, the Veteran underwent a psychological evaluation.  The resulting report discussed prior treatment records that indicated the Veteran "had served in the Korean DMZ and had been highly fearful and apprehensive due to the possibility that he would be harmed."  The report also noted that the Veteran had been "highly insecure and frightened during his tour of duty in Korea" and affected by the killing of the fellow service member.  The examiner concluded that "[t]hough other possibilities exist, the data make it certainly plausible to suggest that this condition is related to the combination of his particular personality style (withdrawn/depressive) and his emotionally stressful military service history."  The examiner diagnosed PTSD and rule out major depression.

Based on the foregoing, the Veteran was afforded a VA examination in January 2011.  The examiner noted review of the claims file and the medical records.  The examiner noted the prior VA treatment for psychiatric problems and the varying diagnoses of PTSD and anxiety not otherwise specified, but concluded that the PTSD diagnoses did not appear to have been fully justified in any of the treatment records, rendering it more of a clinical impression than legitimate diagnoses.  The Veteran reported his stressors of seeing his friend and fellow service member killed by another service member, as well as reporting that simply being stationed along the DMZ also was stressful.  Based on the Veteran's reports, the evidence of record, and psychiatric evaluation, the examiner diagnosed anxiety disorder not otherwise specified and depressive disorder not otherwise specified.  The examiner concluded that the Veteran did not meet the DSM-IV -TR stressor criteria's emotional component.  "However, he appears credible in his report of an anxiety disorder of a PTSD-like nature.  Many practitioners have observed that there are PTSD-like cases where the emotional component of the stressor criterion is not met.  Could the stressor of seeing his friend shot be verified, this examiner would opine that it is at least as likely as not that the veteran's anxiety and depression were caused by his in-service stressor exposure."  The examiner noted that the claimed shooting had not been verified and that the Veteran's claimed stressor (seeing his friend shot) was not related to fear of hostile military or terrorist activity.

The Board acknowledges that there are varying opinions regarding whether the Veteran has a current diagnosis of PTSD.  In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In that regard, the January 2011 VA examiner concluded that the Veteran did not meet the DSM-IV-TR criteria for PTSD, but did conclude that the Veteran had a "PTSD-like" anxiety disorder.  The examiner's conclusion suggests that the other treatment providers' diagnoses of PTSD may have in fact been diagnoses of a PTSD-like anxiety disorder.  In any case, the Board finds that the issue of whether the Veteran has a current diagnosis of PTSD is moot, as there is at least an approximate balance of the evidence suggesting that he has a psychiatric disorder that has been linked to his military service along the Korean DMZ.

Multiple private treatment professionals have diagnosed the Veteran with a psychiatric disorder attributed to his military service, specifically to the fear, stress, and other difficulties experienced during his service near the Korean DMZ.  As discussed above, ongoing treatment records from June 2004, a private treatment provider's letter from October 2006, and a psychological evaluation report from July 2009 each linked the Veteran's current psychiatric disorders to his military service.  The Board notes that the sole VA treatment provider who discussed the etiology of the Veteran's psychiatric disorder, the January 2011 VA examiner, did not specifically link the diagnosed psychiatric disorders to the Veteran's service along the Korean DMZ; however, the examiner indicated that if the shooting incident could be confirmed it would be more likely than not a causative factor of the Veteran's anxiety and depressive disorders.  The Board notes that the Veteran reported to the examiner that his service on the DMZ in general was a cause of stress, but the examiner did not discuss this factor in his opinion as to etiology.  As such, the January 2011 VA examination report is not of significant probative value in this case.

As noted, the Veteran's specific psychiatric disorder has been classified differently depending on the medical professional, but multiple treatment providers who have discussed the etiology of the Veteran's psychiatric problems attributed at least some measure of those problems to his military service along the Korean DMZ.  Thus, the Board concludes the findings of multiple qualified mental health care providers, at the very least, places the evidence in equipoise as to whether the Veteran currently has a psychiatric disorder related to military service on the Korean DMZ.  As such, the Veteran is entitled to the benefit of the doubt and service connection may be granted.

In short, in light of the Veteran's in-service duties on the Korean DMZ and his multiple diagnoses of one or more psychiatric disorders that have been attributed to his military service, the Board concludes that service connection for an anxiety disorder and depressive disorder, not otherwise specified, is warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for anxiety disorder not otherwise specified and depressive disorder not otherwise specified is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


